


110 HR 1979 : Interstate Recognition of

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1979
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 11, 2007
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To require any Federal or State court to
		  recognize any notarization made by a notary public licensed by a State other
		  than the State where the court is located when such notarization occurs in or
		  affects interstate commerce.
	
	
		1.Short titleThis Act may be cited as the
			 Interstate Recognition of
			 Notarizations Act of 2007.
		2.Recognition of
			 notarizations in Federal courtsEach Federal court shall recognize any
			 lawful notarization made by a notary public licensed or commissioned under the
			 laws of a State other than the State where the Federal court is located
			 if—
			(1)such notarization
			 occurs in or affects interstate commerce; and
			(2)(A)a seal of office, as
			 symbol of the notary public’s authority, is used in the notarization; or
				(B)in the case of an electronic record,
			 the seal information is securely attached to, or logically associated with, the
			 electronic record so as to render the record tamper-resistant.
				3.Recognition of
			 notarizations in State courtsEach court that operates under the
			 jurisdiction of a State shall recognize any lawful notarization made by a
			 notary public licensed or commissioned under the laws of a State other than the
			 State where the court is located if—
			(1)such notarization
			 occurs in or affects interstate commerce; and
			(2)(A)a seal of office, as
			 symbol of the notary public’s authority, is used in the notarization; or
				(B)in the case of an electronic record,
			 the seal information is securely attached to, or logically associated with, the
			 electronic record so as to render the record tamper-resistant.
				4.DefinitionsIn this Act:
			(1)Electronic
			 recordThe term electronic record has the meaning
			 given that term in section 106 of the Electronic Signatures in Global and
			 National Commerce Act (15 U.S.C. 7006).
			(2)Logically
			 associated withSeal information is logically associated
			 with an electronic record if the seal information is securely bound to
			 the electronic record in such a manner as to make it impracticable to falsify
			 or alter, without detection, either the record or the seal information.
			
	
		
			Passed the House of Representatives July 10,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
